Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 1 of 35 Page ID #:1



  1   MARY E. ALEXANDER, ESQ. (SBN: 104173)
      Mary Alexander & Associates, P.C.
  2   44 Montgomery Street, Suite 1303
  3   San Francisco, California 94104
      Telephone: (415) 433-4440
  4   Facsimile: (415) 433-5440
      Email: malexander@maryalexanderlaw.com
  5
      ELIZABETH J. CABRASER (SBN: 083151)
  6   Lieff Cabraser Heimann & Bernstein, LLP
  7   275 Battery Street, 29th Floor
      San Francisco, CA 94111-3339
  8   Telephone: (415) 956-1000
  9   Facsimile: (415) 956-1008
      Email: ecabraser@lchb.com
10    GRETCHEN NELSON (SBN: 112566)
11    Nelson & Fraenkel LLP
      601 So. Figueroa Street, Suite 2050
12    Los Angeles, CA 90017
13    Telephone: (213) 622-6469
      Facsimile: (213) 622-6019
14    Email: gnelson@nflawfirm.com
15    Attorneys for Plaintiffs
      [Additional counsel on signature page]
16
                            UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18    CYNTHIA LYNN FORD; JAMES DAVID Case No.: 2:20-CV-06226
      ARTHUR FORD; CAROLE KEALY;
19    KELLY SANDOVAL; RUBEN
      SANDOVAL; STEPHEN COLLINS;                    CLASS ACTION COMPLAINT
20    SARAH DAVIES; KURT EMERALD;                   FOR DAMAGES
      TRACY EMERALD; LARRY A. FISHER;
21    RITA FISHER; DAVID GONSALVES;
      MARY ANN GONSALVES; TRACIE                    1. NEGLIGENCE
22    LING; BRIAN LOSIE; PEGGY LOSIE;               2. GROSS NEGLIGENCE
      JOHN MILLER; RENATE MILLER;
      KENNETH PRAG; MARIE RIVERA;                   3. NEGLIGENT INFLICTION OF
23    PAUL RIVERA; JOHN SHATERIAN; and                 EMOTIONAL DISTRESS
24    JUDITH SHATERIAN, on behalf of                4. INTENTIONAL INFLICTION
      themselves and all others similarly situated,
                                                       OF EMOTIONAL DISTRESS
25                Plaintiffs,
           vs.                                      DEMAND FOR JURY TRIAL
26
      CARNIVAL CORPORATION;
27    CARNIVAL PLC and PRINCESS CRUISE
28    LINES LTD.,
                  Defendants.
                                                     CLASS ACTION COMPLAINT FOR DAMAGES
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 2 of 35 Page ID #:2



  1                         COMPLAINT AND JURY DEMAND
  2           Individual and representative Plaintiffs CYNTHIA LYNN FORD; JAMES
  3   DAVID ARTHUR FORD; CAROLE KEALY; KELLY SANDOVAL; and
  4   RUBEN SANDOVAL bring this action for themselves and on behalf of all persons
  5   similarly situated, including Individual Plaintiffs STEPHEN COLLINS; SARAH
  6   DAVIES; KURT EMERALD; TRACY EMERALD; LARRY A. FISHER; RITA
  7   FISHER; DAVID GONSALVES; MARY ANN GONSALVES; TRACIE LING;
  8   BRIAN LOSIE; PEGGY LOSIE; JOHN MILLER; RENATE MILLER;
  9   KENNETH PRAG; MARIE RIVERA; PAUL RIVERA; JOHN SHATERIAN; and
10    JUDITH SHATERIAN, and the more than 2000 other passengers who sailed on the
11    roundtrip Motor Vessel (“M/V”) GRAND PRINCESS cruise from San Francisco,
12    California on February 11, 2020, to Mexico, against Defendants, PRINCESS
13    CRUISE LINES LTD. ("PRINCESS"), its parent companies CARNIVAL
14    CORPORATION & CARNIVAL PLC (collectively, “CARNIVAL”) and allege:
15                                      THE PARTIES
16            1.   Individual and representative Plaintiff Cynthia Lynn Ford is sui juris, a
17    resident of Placer County, California, and was a passenger onboard the Grand
18    Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
19            2.   Individual and representative Plaintiff James David Arthur Ford is sui
20    juris, a resident of Placer County, California, and was a passenger onboard the
21    Grand Princess cruise from February 11, 2020, to disembarkation on February 21,
22    2020.
23            3.   Individual and representative Plaintiff Carole Kealy is sui juris, a
24    resident of San Francisco County, California, and was a passenger onboard the
25    Grand Princess cruise from February 11, 2020, to disembarkation on February 21,
26    2020.
27
28
                                                             CLASS ACTION COMPLAINT FOR DAMAGES
                                              -2-
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 3 of 35 Page ID #:3



  1         4.    Individual and representative Plaintiff Kelly Sandoval is sui juris, a
  2   resident of Shasta County, California, and was a passenger onboard the Grand
  3   Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
  4         5.    Individual and representative Plaintiff Ruben Sandoval is sui juris, a
  5   resident of Shasta County, California, and was a passenger onboard the Grand
  6   Princess cruise from February 11, 2020, to disembarkation on February 21, 2020.
  7         6.    Individual Plaintiff Stephen Collins is sui juris, a resident of San
  8   Francisco County, California, and was a passenger onboard the Grand Princess
  9   cruise from February 11, 2020, and continued onboard the ship to Hawaii. He
10    disembarked on or about March 10, 2020.
11          7.    Individual Plaintiff Sarah Davies is sui juris, a resident of Solano
12    County, California, and was a passenger onboard the Grand Princess cruise from
13    February 11, 2020, to disembarkation on February 21, 2020.
14          8.    Individual Plaintiff Kurt Emerald is sui juris, a resident of Shasta
15    County, California, and was a passenger onboard the Grand Princess cruise from
16    February 11, 2020, to disembarkation on February 21, 2020.
17          9.    Individual Plaintiff Tracy Emerald is sui juris, a resident of Shasta
18    County, California, and was a passenger onboard the Grand Princess cruise from
19    February 11, 2020, to disembarkation on February 21, 2020.
20          10.   Individual Plaintiff Larry A. Fisher is sui juris, a resident of Alameda
21    County, California, and was a passenger onboard the Grand Princess cruise from
22    February 11, 2020, to disembarkation on February 21, 2020.
23          11.   Individual Plaintiff Rita Fisher is sui juris, a resident of Alameda
24    County, California, and was a passenger onboard the Grand Princess cruise from
25    February 11, 2020, to disembarkation on February 21, 2020.
26          12.   Individual Plaintiff David Gonsalves is sui juris, a resident of Contra
27    Costa County, California, and was a passenger onboard the Grand Princess cruise
28    from February 11, 2020, to disembarkation on February 21, 2020.
                                                            CLASS ACTION COMPLAINT FOR DAMAGES
                                             -3-
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 4 of 35 Page ID #:4



  1         13.   Individual Plaintiff Mary Ann Gonsalves is sui juris, a resident of
  2   Contra Costa County, California, and was a passenger onboard the Grand Princess
  3   cruise from February 11, 2020, to disembarkation on February 21, 2020.
  4         14.   Individual Plaintiff Tracie Ling is sui juris, a resident of Solano
  5   County, California, and was a passenger onboard the Grand Princess cruise from
  6   February 11, 2020, to disembarkation on February 21, 2020.
  7         15.   Individual Plaintiff Brian Losie is sui juris, a resident of British
  8   Columbia, Canada, and was a passenger onboard the Grand Princess cruise from
  9   February 11, 2020, and continued onboard the ship to Hawaii. He disembarked on
10    March 9, 2020.
11          16.   Individual Plaintiff Peggy Losie is sui juris, a resident of British
12    Columbia, Canada, and was a passenger onboard the Grand Princess cruise from
13    February 11, 2020, and continued onboard the ship to Hawaii. She disembarked on
14    March 9, 2020.
15          17.   Individual Plaintiff John Miller is sui juris, a resident of Sonoma
16    County, California, and was a passenger onboard the Grand Princess cruise from
17    February 11, 2020, to disembarkation on February 21, 2020.
18          18.   Individual Plaintiff Renate Miller is sui juris, a resident of Sonoma
19    County, California, and was a passenger onboard the Grand Princess cruise from
20    February 11, 2020, to disembarkation on February 21, 2020.
21          19.   Individual Plaintiff Kenneth Prag is sui juris, a resident of San
22    Francisco County, California, and was a passenger onboard the Grand Princess
23    cruise from February 11, 2020, and continued onboard the ship to Hawaii. He
24    disembarked on March 10, 2020.
25          20.   Individual Plaintiff Marie Rivera is sui juris, a resident of Contra
26    Costa County, California, and was a passenger onboard the Grand Princess cruise
27    from February 11, 2020, to disembarkation on February 21, 2020.
28
                                                             CLASS ACTION COMPLAINT FOR DAMAGES
                                              -4-
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 5 of 35 Page ID #:5



  1         21.   Individual Plaintiff Paul Rivera is sui juris, a resident of Contra Costa
  2   County, California, and was a passenger onboard the Grand Princess cruise from
  3   February 11, 2020, to disembarkation on February 21, 2020.
  4         22.   Individual Plaintiff John Shaterian is sui juris, a resident of Contra
  5   Costa County, California and was a passenger onboard the Grand Princess cruise
  6   from February 11, 2020, to disembarkation on February 21, 2020.
  7         23.   Individual Plaintiff Judith Shaterian is sui juris, a resident of Contra
  8   Costa County, California, and was a passenger onboard the Grand Princess cruise
  9   from February 11, 2020, to disembarkation on February 21, 2020.
10          24.   Defendant CARNIVAL CORPORATION was incorporated in 1972 in
11    Panama and has its headquarters in Miami, Florida.
12          25.   Defendant CARNIVAL PLC was incorporated in 2000, in Wales,
13    United Kingdom. It also has its headquarters in Miami, Florida.
14          26.   Upon information and belief, Defendant PRINCESS CRUISE LINES
15    LTD. is incorporated in Bermuda, with its headquarters in Santa Clarita, California.
16          27.   Upon information and belief, at all times hereto, CARNIVAL
17    CORPORATION, CARNIVAL PLC, and PRINCESS advertised, marketed, sold,
18    and profited (directly or indirectly) from and owned, controlled, and operated the
19    cruise ship, M/V GRAND PRINCESS.
20                       ALTER EGO/PIERCING CORPORATE VEIL
21          28.   Defendants CARNIVAL CORPORATION, CARNIVAL PLC, AND
22    PRINCESS are alter egos and/or agents of each other such that the corporate form
23    should be disregarded.
24          29.   CARNIVAL CORPORATION and CARNIVAL PLC operate as a
25    single economic enterprise. They share a senior executive management team and
26    identical Boards of Directors. Both CARNIVAL CORPORATION and
27    CARNIVAL PLC share a single headquarters in Miami, Florida.
28
                                                            CLASS ACTION COMPLAINT FOR DAMAGES
                                             -5-
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 6 of 35 Page ID #:6



  1         30.    As described by CARNIVAL CORPORATION in a filing with the
  2   Securities and Exchange Commission (“SEC”), “Carnival Corporation and Carnival
  3   plc operate a dual listed company (‘DLC’), whereby the businesses of Carnival
  4   Corporation and Carnival plc are combined through a number of contracts and
  5   through provisions in Carnival Corporation’s Articles of Incorporation and By-
  6   Laws and Carnival plc’s Articles of Association.”
  7         31.    Plaintiffs bring this lawsuit against CARNIVAL CORPORATION and
  8   CARNIVAL PLC individually, but because the entities work as alter egos and/or
  9   agents of one another, Plaintiff refers to them collectively throughout this
10    Complaint as “CARNIVAL.”
11          32.    In a federal criminal plea agreement signed by CARNIVAL in 2016,
12    CARNIVAL described PRINCESS as one of several “operating lines” that together
13    comprise the “Carnival Group” of companies. In that 2016 federal criminal plea
14    agreement, CARNIVAL stated that it “currently monitors and supervises
15    environmental, safety, security, and regulatory requirements for Princess and other
16    Carnival brands. Carnival Corporation & plc operate a total of 101 ships visiting
17    700 ports around the world, including most major ports in the United States.”
18          33.    CARNIVAL has ownership and control over PRINCESS, which is
19    organized under Holland America Group within CARNIVAL. CARNIVAL has
20    claimed in filings with the SEC that it wholly owns PRINCESS as a subsidiary.
21          34.    CARNIVAL and PRINCESS share the same Board of Directors and
22    almost all of the same executive officers, and appear to use the same assets.
23          35.    CARNIVAL exerts control and domination over PRINCESS’s
24    business and day-to-day operations.
25                                      JURISDICTION
26          36.    This Court has Admiralty subject matter jurisdiction pursuant to 28
27    U.S.C. § 1333, as this case involves a maritime tort. The type of incident and
28    injuries suffered by Plaintiffs and the Class had the potential to impact maritime
                                                            CLASS ACTION COMPLAINT FOR DAMAGES
                                              -6-
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 7 of 35 Page ID #:7



  1   commerce as Plaintiffs and the Class suffered harm and Plaintiffs and the Class
  2   were and continue to be at serious risk of imminent harm as a result of exposure to
  3   COVID-19 aboard the cruise ship upon which they were paying passengers.
  4         37.     This Court also has subject matter jurisdiction pursuant to the Class
  5   Action Fairness Act, codified at 28 USC §1332(d)(2)(A) and (C), because the
  6   claims of the proposed Class Members exceed $5,000,000 and because at least one
  7   member of the Proposed Class of plaintiffs is a citizen of a state different from at
  8   least one Defendant.
  9         38.     This Court has personal jurisdiction over Defendants, who each
10    conduct substantial business in this district.
11          39.     Defendant PRINCESS has its headquarters in Santa Clarita, California.
12          40.     Upon information and belief, CARNIVAL, including by and through
13    its subsidiary, PRINCESS, markets cruise vacations to California residents and
14    employs thousands of California residents to work at its California headquarters.
15    The Court has personal jurisdiction over CARNIVAL because CARNIVAL is
16    authorized to do business in California, conducts substantial business in California,
17    and some of the actions giving rise to this Complaint took place in California.
18          41.     The claims asserted herein arise from Defendants’ contacts with
19    California.
20          42.     Additionally, each of the Defendants purports to be a party to the
21    Passage Contract, which purports to name the Central District as proper venue to
22    actions against Defendants. Although Plaintiffs do not concede the enforceability of
23    the Passage Contract, by naming this District as a proper venue, Defendants have
24    consented to personal jurisdiction in this District.
25          43.     Each of the facts pleaded herein independently, but also all of these
26    facts together, are sufficient to render the exercise of jurisdiction by this Court over
27    Defendants permissible under traditional notions of fair play and substantial justice.
28
                                                              CLASS ACTION COMPLAINT FOR DAMAGES
                                               -7-
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 8 of 35 Page ID #:8



  1                                           VENUE
  2         44.    Venue in the Central District of California is proper under 28 U.S.C. §
  3   1391 because Defendants are deemed to reside in any judicial district in which they
  4   are subject to personal jurisdiction.
  5         45.    Additionally, without conceding the enforceability of the Passage
  6   Contract, Plaintiffs acknowledge the inclusion in the Passage Contract of a venue
  7   selection provision designating the United States District Court for the Central
  8   District of California in Los Angeles as a proper venue for this action.
  9                               FACTUAL BACKGROUND
10          46.    In December 2019, a new strain of Coronavirus known as COVID-19
11    or SARS-CoV-2 was first observed in humans in China. The virus quickly spread
12    through China and Asia and has caused a global pandemic. Infection with COVID-
13    19 is generally associated with symptoms such as fever, a dry cough, shortness of
14    breath, infection, and pneumonia, and it can be fatal.
15          47.    In addition to the cold- and flu-like symptoms COVID-19 patients
16    typically experience, the virus has been linked to loss of taste and smell, blood
17    clots, severe strokes, heart inflammation, acute kidney disease, intestinal damage,
18    liver damage, and neurological problems. 1 Clinicians and public health experts
19    continue to learn more about the virus, its effects on the human body, and the
20    residual impact on the health of those who have been exposed to or infected with
21    COVID-19.
22          48.    As of the filing of this complaint, there have been over 3.2 million
23    cases and over 134,000 deaths in the United States as a result of COVID-19. Over
24    4,500 cases and, as of this filing, 50 deaths have been reported in San Francisco.
25
      1
26     Lenny Bernstein, Carolyn Y. Johnson, Sarah Kaplan and Laurie McGinley.
      Coronavirus destroys lungs. But doctors are finding its damage in kidneys, hearts,
27    and elsewhere., The Washington Post. April 15, 2020.
28    https://www.washingtonpost.com/health/coronavirus-destroys-lungs-but-doctors-
      are-finding-its-damage-in-kidneys-hearts-and-elsewhere/2020/04/14/7ff71ee0-
      7db1-11ea-a3ee-13e1ae0a3571_story.html (last visited    April 29, 2020).
                                                           CLASS ACTION COMPLAINT FOR DAMAGES
                                            -8-
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 9 of 35 Page ID #:9



  1         49.    On January 30, 2020, the World Health Organization declared
  2   COVID-19 a global health emergency.
  3         50.    In early February 2020, experts in the European Union, led by
  4   epidemiologist Dr. Christou Hadjichristodoulou, released guidelines for the cruise
  5   industry that included an outline of the risk of COVID-19 outbreaks aboard cruise
  6   ships and recommended response protocols. 2 Specifically, the guidelines directed
  7   that, in the event of a COVID-19 case, close contacts of the case should be
  8   quarantined in their cabin or on shore, and “casual contacts” should be
  9   disembarked. 3
10          51.    Defendants CARNIVAL and PRINCESS represent that they have a
11    commitment to “the health, safety, and security” of their passengers and promote
12    their business as one that “always strives to be free of injuries, illness and loss.”4
13    They further assert that they “[s]upport a proactive framework of risk mitigation in
14    the areas of HESS [Health, Environment, Safety, Security] aimed at preventing,
15    monitoring and responding to threats.”5
16
      2
17      Interim Advice for Preparedness and Response to Cases of Acute Respiratory
      Disease at Points of Entry in the European Union (EU) / EEA Member States (MS):
18    Advice for ship operators for preparednessand response to the outbreak of 2019-
      nCoV acute respiratory disease, Feb. 3, 2020,
19    https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-
      advice_2019-ncov_maritime_4_2_2020_f.pdf (last visited April 6, 2020); see also
20    Matt Apuzzo, Motoko Rich and David Yaffe-Bellany, Failures on Diamond
21    PrincessShadow Another Cruise Ship Outbreak, The New York Times, March 8,
      2020, https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-
22    ship.html (last visited April 6, 2020).
      3
23      Healthy GateWays, Algorithm for decision making in response to an event of a
      suspect case of COVID-19,
24    https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html (last
      visited April 6, 2020).
25    4
        Carnival Health, Environment, Safety, Security & Sustainability Policy &
26    Governance, Carnival Health, Environment, Safety, Security & Sustainability
      Policy & Governance, https://www.carnivalcorp.com/leading-responsibly/health-
27    environment-safety-security-sustainability-policy-governance/ (last visited April 7,
      2020).
28    5
        Carnival Corporation & PLC Health, Environmental, Safety, Security, and
      Sustainability Corporate Policy, https://www.carnivalcorp.com/static-
                                                          CLASS ACTION COMPLAINT FOR DAMAGES
                                              -9-
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 10 of 35 Page ID #:10



   1         52.    However, in or before early February 2020, Defendants became aware
   2   of an outbreak of COVID-19 aboard the cruise ship the DIAMOND PRINCESS,
   3   which is operated by CARNIVAL and PRINCESS. The outbreak originated on the
   4   DIAMOND PRINCESS while the vessel was docked in Yokohama, Japan. Ten
   5   cases were originally diagnosed, and that number rapidly escalated to over 700
   6   cases—over one-fifth of the passengers onboard. Investigative reporting about the
   7   Diamond Princess alleges that well after CARNIVAL and PRINCESS became
   8   aware of the first case aboard the ship, Defendants worked to “keep the fun going”
   9   by “encouraging [guests] to mingle.”6
 10          53.    To date, at least14 of the DIAMOND PRINCESS’ passengers have
 11    died as a result of COVID-19,7 and cruises run by CARNIVAL have been
 12    identified as responsible for more than 1,500 positive COVID-19 infections, and
 13    almost 40 deaths.
 14          54.    On February 11, 2020—approximately ten days after Defendants
 15    learned about the infection aboard the DIAMOND PRINCESS—Defendants
 16    boarded Plaintiffs and over 2,000 other passengers onto the M/V GRAND
 17    PRINCESS for a roundtrip voyage to Mexico without conducting any effective
 18    medical screenings for passengers and without providing any additional
 19    information about best practices to mitigate or prevent the spread of COVID-19.
 20          55.    Upon information and belief, throughout the course of the 10-day
 21    voyage to Mexico, Defendants did not alter their on-ship protocols, event
 22    itineraries, or cleaning and disinfectant practices in order to prevent the spread of
 23    COVID-19. Defendants did not, for example, institute any medical examination or
 24
       files/0b8327aa-c3be-4022-a1a5-a6dad7123af7 (last visited April 7, 2020).
 25    6
         Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives
 26    Knew They Had a Virus Problem, But Kept the Party Going, Bloomberg, April 16,
       2020, https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/ (last
 27    visited April 20, 2020).
       7
 28      Lauren Smiley, 27 Days in Tokyo Bay: What Happened on the Diamond Princess,
       Wired, May 13, 2020, https://www.wired.com/story/diamond-princess-coronavirus-
       covid-19-tokyo-bay/.                                 CLASS ACTION COMPLAINT FOR DAMAGES
                                             - 10 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 11 of 35 Page ID #:11



   1   screening procedures for passengers leaving and returning to the ship at any of the
   2   M/V GRAND PRINCESS’s ports of call. Nor did Defendants provide passengers
   3   onboard the M/V GRAND PRINCESS any information about COVID-19.
   4         56.     On or around February 19, 2020, Defendants became aware of at least
   5   one passenger suffering from COVID-19 symptoms onboard the M/V GRAND
   6   PRINCESS, but they did not alert Plaintiffs or other passengers aboard the ship,
   7   and did not put into place any quarantine requirements or shelter-in-place and social
   8   distancing protocols.
   9         57.     According to CARNIVAL’s Chief Medical Officer, Grant Tarling,
 10    MD, MPH, Defendants believed the infected passenger was carrying the virus when
 11    he boarded the M/V GRAND PRINCESS on February 11, 2020, but because
 12    Defendants did not provide any screening for passengers, they were unaware of his
 13    condition.8
 14          58.     Dr. Tarling reported that the infected passenger sought medical
 15    treatment from the medical center onboard the M/V GRAND PRINCESS on
 16    February 20, 2020. The passenger reported suffering from “acute respiratory
 17    distress” for about a week before seeking treatment. Dr. Tarling did not say whether
 18    the passenger had sought any medical help prior to February 20, 2020. Upon
 19    information and belief, this information would have triggered mandatory reporting
 20    under 42 CFR 71.1 et seq. and constitutes a “hazardous condition” per 33 CFR §
 21    160.216. 9
 22    8
         Thomas Fuller, John Eligon, and Jenny Gross, Cruise Ship, Floating Symbol of
 23    America’s Fear of Coronavirus, Docks in Oakland, The New York Times, March
       9, 2020, https://www.nytimes.com/2020/03/09/us/coronavirus-cruise-ship-oakland-
 24    grand-princess.html (last visited April 7, 2020).
       9
 25      Section 160.216 requires that “[w]henever there is a hazardous condition … on
       board a vessel or caused by a vessel or its operation, the owner, agent, master,
 26    operator, or person in charge must immediately notify the nearest Coast Guard
       Sector Office . . . .” A“[h]azardous condition means any condition that may
 27    adversely affect the safety of any vessel … or the environmental quality of any port,
 28    harbor, or navigable waterway of the United States. It may, but need not,
       involve … injury or illness of a person aboard … .” 33 CFR § 160.202 (emphasis
       added).                                                CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 11 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 12 of 35 Page ID #:12



   1         59.       Upon information and belief, multiple passengers on the M/V GRAND
   2   PRINCESS’s Mexico trip suffered from COVID-19 symptoms while on the vessel,
   3   exposing other passengers, including Plaintiffs, and crew members onboard the ship
   4   to the virus. At least 100 passengers who traveled on board the M/V GRAND
   5   PRINCESS have tested positive for COVID-19, and at least two passengers who
   6   traveled on the M/V GRAND PRINCESS’s Mexico trip died after disembarking. 10
   7   One of these fatalities was the first-reported death caused by COVID-19 in
   8   California.11
   9         60.       On February 21, 2020, the M/V GRAND PRINCESS arrived at port in
 10    San Francisco and most of the passengers from the Mexico trip disembarked. Some
 11    passengers, including Plaintiffs Brian Losie, Peggy Losie, Kenneth Prag, and
 12    Stephen Collins, remained onboard to travel on the ship’s subsequent voyage
 13    headed to Hawaii.
 14          61.       Upon information and belief, on or about February 25, 2020,
 15    CARNIVAL and PRINCESS emailed passengers that had traveled on the M/V
 16    GRAND PRINCESS’s trip to Mexico alerting them that some of their fellow
 17    travelers had suffered from COVID-19 and that they may have been exposed to
 18    COVID-19.
 19
 20
       10
          Mark Berman, Two Grand Princess passengers die from coronavirus, officials
 21    say, The Washington Post, March 25, 2020,
 22    https://www.washingtonpost.com/nation/2020/03/25/two-grand-princess-
       passengers-died-coronavirus-officials-say/ (last visited May 19, 2020).
 23    11
          It has since been discovered that other Californians suffered from and died as a
       result of COVID-19 prior to the February 11, 2020 cruise aboard the M/V GRAND
 24    PRINCESS. Nevertheless, the death of a Placer County resident who traveled on
 25    the M/V GRAND PRINCESS’s February 11, 2020 cruise to Mexico spurred the
       state’s initial stay-at-home orders. See Placer County Announces Death of Patient
 26    with COVID-19, March 4, 2020, https://www.placer.ca.gov/6438/Death-of-patient-
       with-COVID-19 (last visited May 19, 2020); Bill Chapel, Coronavirus Deaths in
 27    Washington and California, Where Gov. Declares Emergency, NPR, March 4,
 28    2020, https://www.npr.org/sections/health-
       shots/2020/03/04/812121540/coronavirus-los-angeles-declares-emergency-and-u-s-
       reports-80-cases-in-13-states (last visited May 19, 2020).
                                                              CLASS ACTION COMPLAINT FOR DAMAGES
                                                - 12 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 13 of 35 Page ID #:13



   1         62.    On March 4, 2020, Defendants alerted passengers who had embarked
   2   upon the Hawaii-bound trip aboard the M/V GRAND PRINCESS on February 21,
   3   2020, about a “small cluster of COVID-19 cases in Northern California” related to
   4   Plaintiffs’ Mexico-bound trip aboard the ship. Upon information and belief,
   5   Defendants knew at that time that M/V GRAND PRINCESS passengers on the
   6   February 21, 2020, voyage were currently suffering from COVID-19 and that there
   7   was a potential outbreak.
   8         63.    Spurred by information regarding conditions onboard the M/V
   9   GRAND PRINCESS during its Hawaii voyage, and by the death of a passenger
 10    who had been onboard the ship during Plaintiffs’ Mexico-bound trip, Governor
 11    Gavin Newsom declared a state of emergency on March 4, 2020, to manage the
 12    COVID-19 outbreak in California. As a result, the State of California refused to
 13    allow the vessel into port in San Francisco, forcing the vessel to anchor off the
 14    city’s coast. Governor Newsom stated at a press conference that there were 11
 15    passengers and 10 crew members experiencing symptoms.
 16          64.    On or about March 4, 2020, Defendants asked passengers who traveled
 17    on both the Mexico and Hawaii trips, including Plaintiffs Brian Losie, Peggy Losie,
 18    and Kenneth Prag, to quarantine in their cabins.
 19          65.    On or about Thursday, March 5, 2020, two weeks after the M/V
 20    GRAND PRINCESS sailed for Hawaii, Defendants instituted some changes in their
 21    operation of the vessel, including cabin/state room quarantine, meal service within
 22    the cabins/state rooms, and cessation of daily turndown service and communal
 23    activities. Defendants had never instituted these protocols during the Mexico-bound
 24    trip, despite knowing about the potential for contagion aboard the cruise ship, and
 25    despite becoming aware, while the ship was still at sea, that at least one passenger
 26    was suffering from COVID-19.
 27          66.    On or around March 6, 2020—two weeks after most Plaintiffs
 28    disembarked from their trip, and even longer after Defendants became aware that a
                                                             CLASS ACTION COMPLAINT FOR DAMAGES
                                              - 13 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 14 of 35 Page ID #:14



   1   passenger was suffering from COVID-19 symptoms onboard—passengers that had
   2   traveled onboard the Grand Princess from February 11 through February 21,
   3   including Plaintiffs, received a letter from Defendants alerting them that they may
   4   have been exposed to COVID-19 while onboard the M/V GRAND PRINCESS.
   5         67.    Plaintiffs and other passengers who continued onboard the M/V
   6   GRAND PRINCESS for the Hawaii-leg of the cruise were forced to remain
   7   quarantined in their cabins until on or about March 9, 2020, when the vessel was
   8   finally allowed to dock at the port of Oakland. Following disembarkation,
   9   Plaintiffs and other passengers that traveled to Hawaii were forced to spend
 10    approximately two weeks at government facilities, such as Travis Air Force base.
 11          68.    At the time of this filing, Defendant CARNIVAL has cancelled future
 12    cruises embarking from San Francisco through the end of 2020. However,
 13    CARNIVAL’s website indicates that it intends to begin operating certain cruise
 14    ships as early as October 1, 2020, potentially posing grave threats to their
 15    passengers, crew members, and the public health. 12
 16          69.    If Plaintiffs had known the serious and actual risks of contracting or
 17    spreading COVID-19 while onboard the M/V GRAND PRINCESS, Plaintiffs
 18    would not have sailed on the February 11, 2020, roundtrip voyage to Mexico. Or, at
 19    minimum, if they had been made aware after embarkation of the growing and
 20    continued risk, they would have disembarked from the ship at one of its ports of
 21    call. Plaintiffs who remained onboard the M/V Grand Princess after February 21,
 22    2020, to travel to Hawaii would not have done so.
 23          70.    As a direct and proximate result of Defendants’ acts and omissions,
 24    Plaintiff Peggy Losie developed a cough while traveling on the initial leg of the
 25    cruise, which traveled to Mexico. Her cough became progressively worse. On or
 26    about February 28, 2020, she presented to the medical center and was prescribed
 27    Tamiflu tablets, issued an inhaler, and treated on a nebulizer. The medical center
 28    12
         See Carnival, Health and Safety Updates, https://www.carnival.com/health-and-
       sailing-updates (last visited May 31, 2020).        CLASS ACTION COMPLAINT FOR DAMAGES
                                              - 14 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 15 of 35 Page ID #:15



   1   checked her temperature twice daily and she was asked to remain confined to her
   2   quarters until the evening of February 29, 2020. At that time, the Ship nurse
   3   declared Ms. Losie free to resume normal activities. Ms. Losie chose to self-isolate
   4   for the next two days because she continued to feel ill and her symptoms had not
   5   subsided.
   6         71.   As a direct and proximate result of Defendants’ acts and omissions,
   7   Plaintiff Cynthia Lynn Ford contracted, and tested positive for, COVID-19. Ms.
   8   Ford became ill and suffered from symptoms associated with COVID-19.
   9         72.   As a direct and proximate result of Defendants’ acts and omissions,
 10    Plaintiff James David Arthur Ford contracted, and tested positive for, COVID-19.
 11    Mr. Ford became ill and suffered from symptoms associated with COVID-19.
 12          73.   As a direct and proximate result of Defendants’ acts and omissions,
 13    Plaintiff Larry Fisher contracted and tested positive for COVID-19.
 14          74.    As a direct and proximate result of Defendants’ acts and omissions,
 15    Plaintiff Rita Fisher contracted and tested positive for COVID-19. She suffered
 16    from severe symptoms associated with COVID-19 and was admitted to the
 17    intensive care unit (“ICU”). She remained in the ICU until June 12, 2020—
 18    approximately three months after passengers disembarked from the Grand Princess.
 19          75.    As a direct and proximate result of Defendants’ acts and omissions,
 20    Plaintiff Kelly Sandoval contracted, and tested positive for, COVID-19. Ms.
 21    Sandoval became ill and suffered from symptoms associated with COVID-19.
 22          76.    As a direct and proximate result of Defendants’ acts and omissions,
 23    Plaintiff Ruben Sandoval contracted, and tested positive for, COVID-19.
 24          77.    As a direct and proximate result of Defendants’ acts and omissions,
 25    Plaintiff Carole Kealy became ill and suffered from symptoms associated with
 26    COVID-19, including fever, fatigue, night sweats, and sleep apnea.
 27
 28
                                                            CLASS ACTION COMPLAINT FOR DAMAGES
                                             - 15 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 16 of 35 Page ID #:16



   1         78.    As a direct and proximate result of Defendants’ acts and omissions,
   2   Plaintiff Marie Rivera became ill and suffered from symptoms associated with
   3   COVID-19.
   4         79.     As a direct and proximate result of Defendants’ acts and omissions,
   5   Plaintiff Paul Rivera suffered from symptoms associated with COVID-19,
   6   including a fever.
   7         80.    As a direct and proximate result of Defendants’ acts and omissions,
   8   Plaintiff Judith Shaterian developed a respiratory infection, which is a negative
   9   health outcome associated with COVID-19.
 10          81.    As a direct and proximate result of the negligence and gross
 11    negligence of Defendants in exposing Plaintiffs and Class Members to actual risk of
 12    immediate physical injury, Plaintiffs and Class Members have suffered injuries and
 13    emotional distress of the nature and type that reasonable persons would suffer under
 14    the circumstances alleged in this Complaint, including, but not limited to, suffering
 15    anguish, fright, horror, nervousness, grief, anxiety, worry, shock, humiliation and
 16    shame.
 17          82.    Additionally, as public health experts and physicians learn more about
 18    the myriad ways COVID-19 attacks and damages the body, Plaintiffs and Class
 19    Members develop new and evolving medical fears and uncertainties that require
 20    and will continue to require medical diagnostic exams. Plaintiffs and the Class
 21    Members are suffering and will continue to suffer due to the ever-present fear and
 22    anxiety that they will or may later experience negative health outcomes or
 23    complications as a direct and proximate result of being exposed to, and potentially
 24    contracting, COVID-19 because of Defendants’ negligent and grossly negligent
 25    acts and omissions.
 26          83.    It is expected that, as a result of Defendants’ negligence and gross
 27    negligence, these Plaintiffs and the Class will continue to suffer and will, in the
 28
                                                              CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 16 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 17 of 35 Page ID #:17



   1   future, require medical services to monitor for as yet unidentified symptoms or
   2   negative health outcomes related to COVID-19.
   3                                          NOTICE
   4         84.    Section 16(A)(i) of the Passage Contract purports to require that
   5   claimants provide notice to PRINCESS and CARNIVAL of any potential claims.
   6   Although Plaintiffs do not concede that this provision is enforceable, Plaintiffs and
   7   Class Members have complied with this requirement by providing written notice to
   8   Defendants’ electronically on June 25, 2020 and July 7, 2020.
   9                           CLASS ACTION ALLEGATIONS
 10          85.    Plaintiffs bring this lawsuit as a class action on behalf of themselves
 11    and all similarly-situated persons pursuant to Federal Rules of Civil Procedure
 12    23(a) and (b)(1), (b)(2), (b)(3), and/or (c)(4). This action satisfies the applicable
 13    numerosity, commonality, typicality, adequacy, predominance, and/or superiority
 14    requirements of those provisions.
 15          86.    The proposed Class is defined as follows: All persons in the United
 16    States, who sailed as passengers on the M/V GRAND PRINCESS cruise from San
 17    Francisco, California, leaving on February 11, 2020, roundtrip to Mexico, including
 18    those passengers who continued traveling onboard the M/V GRAND PRINCESS to
 19    Hawaii, which embarked on February 21, 2020.
 20          87.    Excluded from the proposed Class are: (1) CARNIVAL and
 21    PRINCESS, any entity or division in which either have a controlling interest, and
 22    its legal representatives, officers, directors, assigns and successors; (2) the judicial
 23    officer(s) to whom this case is assigned and the judicial officer(s)’ immediate
 24    family and legal staff; and (3) governmental entities. Plaintiffs reserve the right to
 25    amend the Class definition if discovery and further investigation reveal that the
 26    Class should be expanded, otherwise divided into subclasses, or modified in any
 27    other way.
 28
                                                               CLASS ACTION COMPLAINT FOR DAMAGES
                                                - 17 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 18 of 35 Page ID #:18



   1         88.    The individual Plaintiffs named in this complaint support the use of the
   2   class action mechanism to achieve economy, efficiency, fairness, and consistency
   3   of result by determining the important common questions raised in this action on a
   4   common basis.
   5         A.     Numerosity
   6         89.    There were, on information and belief, approximately 2,422
   7   passengers on the M/V GRAND PRINCESS for the cruise that is the subject of this
   8   action. Their exact number and identities can be readily ascertained from
   9   Defendants’ records. The individual joinder of all passengers is impractical, and the
 10    class action procedure is more practical, cost-effective, inclusive, and efficient than
 11    multiple lawsuits on the common questions of law and fact that unite the class, or
 12    piecemeal and incomplete individual joinder. The disposition of the claims of these
 13    Class Members in a single action will provide substantial benefits to all parties and
 14    to the Court. Class Members are readily identifiable from information and records
 15    in Defendants’ possession, custody, or control, as well as from records kept by the
 16    Department of Health and Human Services.
 17          B.     Typicality
 18          90.    The claims of Plaintiffs are typical of the claims of Class Members in
 19    that Plaintiffs, like all Class Members, sailed on the leg of the M/V GRAND
 20    PRINCESS cruise that began on February 11, 2020 and returned on February 21,
 21    2020. Plaintiffs, like all Class Members, have been damaged by Defendants’
 22    misconduct in that they sailed on a cruise they would not have sailed on and
 23    suffered significant injury, emotional distress and economic damage caused by the
 24    negligence of the Defendants. The factual bases of CARNIVAL and PRINCESS’s
 25    misconduct are common to all Class Members and represent a common thread of
 26    misconduct resulting in injury to all Class Members.
 27
 28
                                                              CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 18 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 19 of 35 Page ID #:19



   1            C.    Adequate Representation
   2            91.   Plaintiffs CYNTHIA LYNN FORD, JAMES DAVID ARTHUR
   3   FORD, CAROLE KEALY, KELLY SANDOVAL, and RUBEN SANDOVAL will
   4   fairly and adequately represent and protect the interests of the Class Members.
   5   Plaintiffs CYNTHIA LYNN FORD, JAMES DAVID ARTHUR FORD, CAROLE
   6   KEALY, KELLY SANDOVAL, and RUBEN SANDOVAL have retained counsel
   7   with substantial experience in prosecuting class actions, aggregate suits, and mass
   8   torts.
   9            92.   Plaintiffs CYNTHIA LYNN FORD, JAMES DAVID ARTHUR
 10    FORD, CAROLE KEALY, KELLY SANDOVAL, and RUBEN SANDOVAL and
 11    their counsel are committed to vigorously prosecuting this action on behalf of all
 12    Class Members, and have the financial resources to do so. Neither Plaintiffs
 13    CYNTHIA LYNN FORD, JAMES DAVID ARTHUR FORD, CAROLE KEALY,
 14    KELLY SANDOVAL, nor RUBEN SANDOVAL, nor their counsel have interests
 15    adverse to those of the Class Members.
 16             D.    Predominance of Common Issues
 17             93.   There are numerous questions of law and fact, including those related
 18    to Defendants’ knowledge, conduct, and duty throughout the events described in
 19    this Complaint, common to Plaintiffs and Class Members that predominate over
 20    any question affecting only individual Class Members, the answers to which will
 21    advance resolution of the litigation as to all Class Members. These common legal
 22    and factual issues include, inter alia:
 23                   a.    what Defendants knew about the presence and risks associated
 24    with the COVID-19 virus, and contagions generally, and when they knew it;
 25                   b.    whether Defendants should have canceled the subject cruise to
 26    avoid exposing passengers to a deadly pathogen and/or taken other steps to avoid
 27    exposing passengers to a deadly pathogen;
 28
                                                             CLASS ACTION COMPLAINT FOR DAMAGES
                                                 - 19 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 20 of 35 Page ID #:20



   1                c.    whether, in light of the widespread knowledge of COVID-19
   2   and Defendants’ knowledge of the risk of contagion aboard cruise ships,
   3   Defendants had a duty to conduct medical screenings of passengers prior to
   4   boarding Plaintiffs and others onto the M/V GRAND PRINCESS on February 11,
   5   2020;
   6                d.    whether Defendants had a duty to decontaminate the M/V
   7   GRAND PRINCESS after they knew or should have known that individuals aboard
   8   the M/V GRAND PRINCESS prior to the subject cruise were or were potentially
   9   carriers of the COVID-19 virus;
 10                 e.    whether Defendants had a duty to disclose to passengers
 11    onboard the M/V GRAND PRINCESS that at least one person onboard the vessel
 12    was experiencing symptoms of COVID-19, and the related risks that Plaintiffs
 13    could contract and /or spread the virus;
 14                 f.    whether Defendants had a duty to institute social distancing or
 15    quarantine protocols on the ship when they became aware that at least one
 16    passenger onboard was suffering from COVID-19 symptoms;
 17                 g.    whether Defendants failed to disclose, during the vessel’s trip or
 18    in the days immediately following, that passengers and crew aboard the M/V
 19    GRAND PRINCESS between February 11, 2020, and February 21, 2020, were or
 20    were potentially carriers of the COVID-19 virus and other relevant information;
 21                 h.    interpretation of the applicable contract documents and the
 22    associated “Passenger Bill of Rights” incorporated therein;
 23                 i.    whether Defendants acted as alter egos and/or agents, such that
 24    they should be held jointly liable for the conduct alleged herein;
 25                 j.    whether CARNIVAL is liable for the acts, omissions, and
 26    violations described in this Complaint;
 27                 k.    whether PRINCESS is liable for the acts, omissions, and
 28    violations described in this Complaint; and
                                                             CLASS ACTION COMPLAINT FOR DAMAGES
                                              - 20 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 21 of 35 Page ID #:21



   1                 l.    whether the conduct of any or all of the defendants warrants the
   2   imposition of punitive damages to vindicate the societal interest in punishment and
   3   deterrence.
   4         E.      Superiority
   5         94.     Plaintiffs and Class Members have all suffered and will continue to
   6   suffer harm and damages as a result of CARNIVAL’s and PRINCESS’s unlawful
   7   and wrongful conduct. A class action is superior to other available methods for the
   8   fair and efficient adjudication of this controversy.
   9         95.     Absent a class action, most Class Members would likely find the cost
 10    of litigating their claims prohibitively high and would therefore have no effective
 11    remedy at law. Because of the relatively small size of the individual Class
 12    Members’ claims (compared to the cost of litigation), it is likely that only a few
 13    Class Members could afford to seek legal redress for Defendants’ misconduct.
 14    Absent a class action, Class Members will continue to incur damages, and
 15    Defendants’ misconduct will continue without remedy.
 16          96.     Class treatment of common questions of law and fact is superior to
 17    other available procedures, such as multiple individual actions or piecemeal
 18    litigation because class treatment will conserve the resources of the courts and the
 19    litigants, and will promote consistency and efficiency of adjudication.
 20          F.      Limited Fund
 21          97.     In an abundance of caution, Plaintiffs take note of the presently
 22    apparent financial circumstances of CARNIVAL and/or PRINCESS to allege the
 23    possibility that their assets and resources available to fairly compensate Plaintiffs
 24    and Class Members, to satisfy appropriate punitive damages awards, and/or
 25    otherwise fairly address the claims against them may constitute a “limited fund”
 26    within the meaning of Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999), such that
 27    class certification under Rule 23(b)(1)(B) is necessary and appropriate as a matter
 28    of due process and equity.
                                                              CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 21 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 22 of 35 Page ID #:22



   1         G.       Mass Action
   2         98.      In the alternative, this matter should proceed as a mass action, as
   3   defined in 28 U.S.C. § 1332 (d)(11)(B)(i) and should be tried jointly on the ground
   4   that Plaintiffs’ claims involve common questions of law or fact, including as set
   5   forth above.
   6         99.      Plaintiffs’ individual claims exceed the required jurisdictional amount
   7   of $75,000.00.
   8                                  CLAIMS FOR RELIEF
   9                           FIRST CAUSE OF ACTION
                         NEGLIGENCE AGAINST ALL DEFENDANTS
 10
             100. Plaintiffs re-allege all allegations in all preceding paragraphs as if
 11
       alleged fully herein.
 12
             101. Defendant PRINCESS owed Plaintiffs, and the Class, who were
 13
       passengers who boarded the M/V GRAND PRINCESS on February 11, 2020, a
 14
       duty to ensure that they would not be exposed to an unreasonable risk of harm.
 15
       Defendant CARNIVAL, who wholly owner PRINCESS and “currently monitors
 16
       and supervises” PRINCESS’s adherence to “environmental, safety, security, and
 17
       regulatory” requirements owed Plaintiffs a duty to ensure that their passage would
 18
       be safe and secure, and free from exposure to an unreasonable risk of harm.
 19
             102. Likewise, Defendants PRINCESS and CARNIVAL owed Plaintiffs
 20
       and the Class a duty to take actions to prevent and mitigate the risk of threats to
 21
       passengers’ health and safety, including by ensuring that the M/V GRAND
 22
       PRINCESS was properly cleaned, disinfected, and safely maintained before and
 23
       during the voyage.
 24
             103. Defendants knew or should have known that cruise ships pose an
 25
       especially severe risk of viral outbreak. Defendants knew or should have known
 26
       that cruise ships owned and operated by Defendants had been the sites of prior,
 27
       lethal outbreaks of COVID-19, and should have been aware of new guidelines for
 28
       the cruise industry published by Dr. Hadjichristoulou and a team of European
                                                            CLASS ACTION COMPLAINT FOR DAMAGES
                                             - 22 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 23 of 35 Page ID #:23



   1   experts on February 3, 2020. In particular, Defendants had knowledge of the actual
   2   risks facing passengers based on the outbreak of the virus on the M/V Diamond
   3   Princess.
   4         104. Defendants knew or should have known that passengers boarding the
   5   M/V GRAND PRINCESS could be carriers of COVID-19, and that crew members
   6   aboard the M/V GRAND PRINCESS were or could have been exposed to COVID-
   7   19 and were or could have been carriers of the virus, but did not institute any
   8   screening procedures prior to the February 11, 2020, embarkation of the M/V
   9   Grand Princess.
 10          105. Defendants failed to do what a reasonably careful cruise ship owner
 11    and operator would do under the circumstances.
 12          106. Defendants breached their duty to Plaintiffs and the Class when, with
 13    the aforementioned knowledge, Defendants nevertheless chose to embark on the
 14    San Francisco-Mexico voyage.
 15          107. Defendants also breached their duties when, with that same
 16    knowledge, they chose not to screen or medically examine any passengers or crew
 17    members, or prevent those infected with the virus from boarding the ship, prior to
 18    embarkation on February 11, 2020, or throughout the cruise at any ports of call
 19    after passengers had left and returned to the ship.
 20          108. Additionally, Defendants breached their duties to Plaintiffs and the
 21    Class when Defendants repeatedly failed to notify passengers aboard the M/V
 22    GRAND PRINCESS during the instant voyage that passengers traveling alongside
 23    them were suffering from COVID-19 symptoms.
 24          109. If Defendants had adequately informed Plaintiffs and the Class prior to
 25    boarding, or at any other time, of the relevant information in Defendants’
 26    possession, including facts regarding Defendants’ lack of adequate disinfecting
 27    procedures on the M/V GRAND PRINCESS, lack of adequate quarantining
 28    procedures, and the actual risk of exposure to COVID-19, Plaintiffs and the Class
                                                             CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 23 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 24 of 35 Page ID #:24



   1   could have made informed decisions about their health and their families’ health,
   2   including disembarking from or not boarding the vessel.
   3         110. Defendants repeatedly breached their duties to Plaintiffs and the Class
   4   when, throughout the San Francisco-Mexico voyage, with the aforementioned
   5   knowledge, they repeatedly chose not to inform Plaintiffs of the continuing and
   6   growing risks of contracting COVID-19, and chose not to provide Plaintiffs with
   7   the informed option to disembark at one of the vessel’s ports of call.
   8         111. Finally, Defendants continued to breach their duties to Plaintiffs and
   9   the Class when, after learning that at least one passenger onboard was suffering
 10    from COVID-19 symptoms, they, inter alia: chose not to warn Plaintiffs’ and the
 11    Class of the potential for infection; failed to implement quarantine or social
 12    distancing protocols; chose to continue operating large, public gatherings and
 13    meals; chose to continue to operate daily turndown service; and chose to continue
 14    hosting communal activities.
 15          112. As a direct and proximate result of Defendants’ failure to safeguard
 16    Plaintiffs and the Class, Plaintiffs and the Class were at actual risk of immediate
 17    physical injury.
 18          113. As a direct and proximate result of Defendants’ breach of their duties
 19    of care and their negligent exposure of Plaintiffs and the Class to COVID-19,
 20    Plaintiffs and the Class have suffered illness and injury as described above in ¶¶ 69-
 21    83.
 22          114. As a direct and proximate result of the aforementioned negligence of
 23    Defendants in exposing them to actual risk of immediate physical injury, Plaintiffs
 24    and the Class have suffered physical injury, emotional distress of the nature and
 25    type that reasonable persons would suffer under the circumstances alleged in this
 26    Complaint, including, but not limited to, suffering, anguish, fright, horror,
 27    nervousness, grief, anxiety, worry, shock, humiliation and shame. They were
 28    traumatized by the fear of developing COVID-19. It is expected that they will
                                                              CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 24 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 25 of 35 Page ID #:25



   1   continue to suffer and will, in the future, require medical services not of a kind
   2   generally anticipated as part of the effects of daily life.
   3                        SECOND CAUSE OF ACTION
                   GROSS NEGLIGENCE AGAINST ALL DEFENDANTS
   4
             115. Plaintiffs re-allege all allegations in paragraphs 1 – 99 as if alleged
   5
       fully herein.
   6
             116. Defendants PRINCESS and its owner CARNIVAL, which supervises
   7
       and monitor’s PRINCESS’s adherence to safety, security, environmental, and
   8
       regulatory requirements, each owed a duty to Plaintiffs and the Class to: safeguard
   9
       against and mitigate the risks of passenger injury and illness; appropriately disinfect
 10
       and sanitize the M/V GRAND PRINCESS, in light of the circumstances of a global
 11
       pandemic; notify Plaintiffs and the Class of the actual and especially high risk of
 12
       contracting COVID-19 aboard the M/V GRAND PRINCESS; disembark
 13
       passengers and crew members who had likely come into contact with individuals
 14
       infected with COVID-19; and implement medical screening and examination
 15
       protocols for crew and passengers.
 16
             117. Defendants knew of the unreasonably high risk of viral contagion of
 17
       COVID-19 on cruise ships, and Defendants knew that it was especially dangerous
 18
       to expose Plaintiffs and the rest of the Class to COVID-19 in light of the prior
 19
       situation on the Diamond Princess off the coast of Japan.
 20
             118. Defendants’ conduct in deciding to continue to operate the M/V
 21
       GRAND PRINCESS with Plaintiffs and the Class aboard, even with the
 22
       aforementioned knowledge, demonstrates an intentional failure to do what a
 23
       reasonably careful cruise ship owner and operator would do under the
 24
       circumstances, exhibits a willful and conscious disregard for the safety of Plaintiffs
 25
       and the Class, and evidences recklessness and indifference by Defendants, which
 26
       constitutes gross negligence.
 27
             119. Defendants’ failure to abide by the guidelines issued on February 3,
 28
       2020, by not disembarking, quarantining or otherwise sheltering in their cabins the
                                                          CLASS ACTION COMPLAINT FOR DAMAGES
                                            - 25 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 26 of 35 Page ID #:26



   1   passengers and crew members known to have come into contact with the
   2   passenger(s) suffering from COVID-19 symptoms onboard the instant cruise
   3   demonstrates a willful and conscious disregard for the rights and safety of others
   4   and amounts to an extreme departure of what a reasonably careful cruise ship owner
   5   and operator would do.
   6         120. Defendants’ choice not to warn Plaintiffs and the Class of their actual
   7   risk of harm in being exposed to COVID-19 after learning about a passenger
   8   onboard who came down with symptoms (and later died) constitutes a failure to
   9   provide even a modicum of care to Plaintiffs and the Class. The continued and
 10    repeated choice not to provide passengers with notice of the actual risks facing
 11    them demonstrates a willful and conscious disregard for the rights and safety of
 12    others and amounts to an extreme departure of what a reasonably careful cruise ship
 13    owner and/or operator would do.
 14          121. Moreover, Defendants’ behavior demonstrated a willful and conscious
 15    disregard for the rights and safety of others, and an extreme departure of what a
 16    reasonably careful cruise ship owner and/or operator would do in their continued
 17    and repeated choices to: not effectively sanitize and disinfect the M/V GRAND
 18    PRINCESS during the San Francisco-Mexico voyage; not institute medical
 19    screening and examinations for passengers and crew members; host large social
 20    gatherings and meals; conduct daily turn-down service; and not implement
 21    quarantine or social distance protocols at any point during the voyage. These
 22    decisions manifest Defendants’ utter failure to provide even a modicum of care to
 23    Plaintiffs and the Class.
 24          122. Defendants chose to place profits over people, including the safety of
 25    their passengers, crew, and the general public in continuing to operate business as
 26    usual, despite their knowledge of the actual—potentially lethal—risk to Plaintiffs
 27    and the Class.
 28
                                                             CLASS ACTION COMPLAINT FOR DAMAGES
                                              - 26 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 27 of 35 Page ID #:27



   1         123. As a direct and proximate result of Defendants’ conduct, Plaintiffs
   2   were placed at actual, continual risk of immediate, and potentially fatal, physical
   3   injury.
   4         124. As a direct and proximate result of Defendants’ breach of their duties
   5   of care and their negligent exposure of Plaintiffs and the Class to COVID-19,
   6   Plaintiffs and the Class have suffered illness and injury as described above in ¶¶ 69-
   7   83.
   8         125. Finally, as a direct and proximate result of Defendants’ gross
   9   negligence in exposing Plaintiffs and the Class to actual risk of immediate physical
 10    injury, Plaintiffs and the Class have suffered emotional distress of the nature and
 11    type that reasonable persons would suffer under the circumstances alleged in this
 12    Complaint, including, but not limited to, suffering, anguish, fright, horror,
 13    nervousness, grief, anxiety, worry, shock, humiliation and shame. They were
 14    traumatized by the fear of developing COVID-19. It is expected that they will
 15    continue to suffer and will, in the future, require medical services not of a kind
 16    generally accepted as a typical part of daily life.
 17                        THIRD CAUSE OF ACTION
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
 18
             126. Plaintiffs re-allege all allegations in paragraphs 1 – 99 as if alleged
 19
       fully herein.
 20
             127. Defendants knew or should have known of the actual risk of viral
 21
       contagion of COVID-19 aboard cruise ships, and, in light of the situation on the
 22
       Diamond Princess only 3 weeks prior to the instant voyage on the M/V GRAND
 23
       PRINCESS, Defendants knew or should have known that it was especially
 24
       dangerous to expose Plaintiffs and the rest of the Class to COVID-19.
 25
             128. Even in light of this information, however, Defendants failed to
 26
       implement any effective screening or medical examination procedures for
 27
       passengers boarding the ship prior to the voyage.
 28
                                                              CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 27 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 28 of 35 Page ID #:28



   1         129. Defendants also knew or should have known that at least one
   2   passenger traveling on the instant trip aboard the M/V GRAND PRINCESS was
   3   experiencing symptoms of COVID-19 (that passenger eventually tested positive for
   4   COVID-19).
   5         130. Nevertheless, Defendants continually and repeatedly: failed to take
   6   any effective actions to prevent or mitigate the spread of COVID-19; failed to alert
   7   passengers to the possibility of infection aboard the ship; and hosted and
   8   encouraged participation in large group activities and events that Defendants knew
   9   could lead to large-scale infection among the crew and passengers.
 10          131. These choices by Defendants created a dangerous and threatening
 11    environment in which Plaintiffs and the Class were forced to live for almost two
 12    weeks, at all times directly at risk of becoming infected with, made ill by, and/or
 13    spreading COVID-19.
 14          132. As the direct and proximate result of Defendants’ actions and
 15    omissions throughout the duration of their voyage aboard the M/V GRAND
 16    PRINCESS, Plaintiffs and members of the Class were in the “zone of danger,”
 17    where they were at immediate risk of actual physical harm, including the potential
 18    of contracting COVID-19, suffering from the illness—including experiencing
 19    shortness of breath, coughing, body aches, fever, and/or any number of yet-to-be-
 20    identified future ailments, such as liver damage, kidney failure, or blood clotting—
 21    and potentially death as a result of the virus.
 22          133. Plaintiffs and members of the Class experienced severe psychic
 23    injuries, of the nature and type that reasonable persons would suffer under the
 24    circumstances alleged in this Complaint, when they were forced to watch first hand
 25    as their friends and family members became ill with COVID-19, feared for their
 26    own safety and well-being, and continue to fear that they may begin exhibiting
 27    symptoms or health complications not yet identified as a result of COVID-19.
 28
                                                             CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 28 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 29 of 35 Page ID #:29



   1   Plaintiffs suffered physical and emotional injury as the direct and proximate result
   2   of Defendants’ misconduct.
   3         134. As a direct and proximate result of Defendants’ extreme departure
   4   from the ordinary standard of care and their failure to meet their duties of care to
   5   Plaintiffs and the Class by providing even scant care, which exposed Plaintiffs and
   6   the Class to COVID-19, Plaintiffs and the Class have suffered illness and injury as
   7   described above in ¶¶ 69-83.
   8         135. Finally, as a direct and proximate result of Defendants’ gross
   9   negligence in exposing Plaintiffs and the Class to actual risk of immediate physical
 10    injury, Plaintiffs and the Class have suffered emotional distress of the nature and
 11    type that reasonable persons would suffer under the circumstances alleged in this
 12    Complaint, including, but not limited to, suffering, anguish, fright, horror,
 13    nervousness, grief, anxiety, worry, shock, humiliation and shame related to their
 14    own risk of contracting COVID-19 and the suffering they witnessed among their
 15    fellow passengers who contracted COVID-19. Plaintiffs and members of the class
 16    were traumatized by the fear of their family members, friends and fellow
 17    passengers developing COVID-19 and by the threat to their own health of
 18    becoming infected with the virus or suffering future negative health outcomes or
 19    complications related to exposure to and / or contraction of the virus.
 20          136. Plaintiffs and Class members were endangered and harmed by
 21    Defendants’ actions when they were forced to travel on an infested vessel without
 22    appropriate information about the risks facing them. It is expected that Plaintiffs
 23    and the Class will continue to suffer and will, in the future, require medical services
 24    not of a kind generally anticipated as a typical part of daily life.
 25
 26
 27
 28
                                                               CLASS ACTION COMPLAINT FOR DAMAGES
                                                - 29 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 30 of 35 Page ID #:30



   1                      FOURTH CAUSE OF ACTION
   2            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

   3         137. Plaintiffs re-allege all allegations in paragraphs 1 – 99 as if alleged

   4   fully herein.

   5         138. Defendants knew or should have known of the actual risk of viral

   6   contagion of COVID-19 aboard cruise ships, and, based on their experience with

   7   COVID-19 outbreak aboard the Diamond Princess only 3 weeks prior to the instant

   8   voyage on the M/V GRAND PRINCESS, Defendants knew or should have known

   9   that it was especially dangerous to expose Plaintiffs and the rest of the Class to

 10    COVID-19.

 11          139. By or before the time of boarding passengers onto the M/V GRAND

 12    PRINCESS, on February 11, 2020, Defendants knew or should have known of the

 13    extreme risks to health and safety—including the possibility of death—presented by

 14    COVID-19.

 15          140. In light of this knowledge and experience, and particularly given that

 16    cruise ships present an especially heightened risk of contagion, Defendants

 17    exhibited extreme and outrageous conduct when, inter alia, Defendants boarded

 18    Plaintiffs and the Class onto the M/V GRAND PRINCESS on February 11, 2020,

 19    without taking any effective measures to medically screen or examine passengers

 20    for COVID-19 symptoms.

 21          141. Defendants also knew or should have known during the instant trip

 22    that at least one passenger aboard the M/V GRAND PRINCESS was experiencing

 23    symptoms of COVID-19.

 24          142. Defendants additionally acted extremely and outrageously when they

 25    chose not to effectively clean, sanitize, sterilize, or disinfect the M/V GRAND

 26    PRINCESS during the instant trip.

 27          143. Defendants exhibited repeated and continued extreme and outrageous

 28    conduct when Defendants failed to: alert Plaintiffs to the fact that at least one
       passenger on the trip was experiencing COVID-19 symptoms and had come into
                                                         CLASS ACTION COMPLAINT FOR DAMAGES
                                             - 30 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 31 of 35 Page ID #:31



   1   contact with passengers and crew members; notify Plaintiffs and the Class about the
   2   actual and potential threat of exposure to, infection with, and the possibility of
   3   spreading COVID-19 aboard the ship; failed to advise Plaintiffs and the Class about
   4   the possibility and health benefits of disembarking during the trip, at one of the
   5   vessel’s ports of call; and failed to notify Plaintiffs of the risks of remaining
   6   onboard the ship for the February 21, 2020 embarkation to Hawaii.
   7         144. Defendants continued to behave extremely and outrageously when,
   8   after learning about the ill passenger, they: encouraged Plaintiffs and the Class to
   9   continue mingling and participating in large group events and functions throughout
 10    the duration of the trip; continued to provide turn down service to passengers
 11    despite the fact that crew members had likely been exposed to COVID-19; and
 12    failed to institute any policies for quarantine, isolation, or social distancing for
 13    passengers.
 14          145. As a direct and proximate result of Defendants’ intentional and
 15    reckless behavior and omissions, Plaintiffs and the Class suffered severe emotional
 16    distress and physical harm.
 17          146. Plaintiffs and the Class were forced to watch as their friends and
 18    family members became ill with COVID-19, and, all the while, fear for their own
 19    safety and well-being. Plaintiffs suffered physical and emotional injury as the direct
 20    and proximate result of Defendants’ misconduct, and Plaintiffs continue to suffer
 21    from fear and anxiety that they may still begin exhibiting symptoms or experience
 22    as-yet-unidentified complications due to their exposure to and potential contraction
 23    of COVID-19 while aboard the M/V GRAND PRINCESS.
 24          147. As a direct and proximate result of Defendants’ extreme departure
 25    from the ordinary standard of care and their failure to meet their duties of care to
 26    Plaintiffs and the Class by providing even scant care, which exposed Plaintiffs and
 27    the Class to COVID-19, Plaintiffs and the Class have suffered illness and injury as
 28    described above in ¶¶ 69-83.
                                                               CLASS ACTION COMPLAINT FOR DAMAGES
                                                - 31 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 32 of 35 Page ID #:32



   1         148. Finally, as a direct and proximate result of Defendants’ behavior,
   2   which exposed Plaintiffs and the Class to actual risk of immediate physical injury,
   3   Plaintiffs and the Class have suffered emotional distress of the nature and type that
   4   reasonable persons would suffer under the circumstances alleged in this Complaint,
   5   including, but not limited to, suffering, anguish, fright, horror, nervousness, grief,
   6   anxiety, worry, shock, humiliation, and shame related to their own risk of
   7   contracting COVID-19 and the suffering they witnessed among their fellow
   8   passengers who contracted COVID-19. Plaintiffs and members of the class were
   9   traumatized by the fear of their family members, friends and fellow passengers
 10    developing COVID-19 and by the past and ongoing threat to their own health of
 11    becoming infected with the virus and potentially suffering from as-yet-unidentified
 12    negative health outcomes and complications.
 13          149. Plaintiffs and Class members were endangered and harmed by
 14    Defendants’ actions when they were forced to travel on an infected vessel without
 15    appropriate information about the risks facing them. It is expected that Plaintiffs
 16    and the Class will continue to suffer and will, in the future, require medical services
 17    not of a kind generally accepted as part of the wear and tear of daily life.
 18          150. Throughout the events described in this Complaint, Defendants
 19    repeatedly acted with conscious, callous, and/or reckless disregard for the rights,
 20    interests, health and safety of their passengers, such that the imposition of punitive
 21    damages, under CA Civil Code Section 3294 and/or all other applicable law, is
 22    necessary and appropriate to punish them for their course of conduct, and to deter
 23    them and others, and protect the public, from the consequences of similar conduct.
 24
 25                                  PRAYER FOR RELIEF
 26          WHEREFORE, Plaintiffs, on behalf of themselves, and all others similarly
 27    situated, pray for judgment against Defendants, and each of them, as follows:
 28          1.     An order certifying the proposed Class pursuant to Fed. R. Civ. P. Rule
                                                              CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 32 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 33 of 35 Page ID #:33



   1   23(a) and (b)(1), (b)(2), (b)(3) and/or (c)(4), designating Plaintiffs Cynthia Lynn
   2   Ford, James David Arthur Ford, Carole Kealy, Kelly Sandoval, and Ruben
   3   Sandoval as named representatives of the Class and designating the undersigned as
   4   Class Counsel;
   5          2.     An award of damages totaling in excess of Five Million Dollars
   6   ($5,000,000.00), inclusive of compensatory damages for Plaintiffs’ injuries, including
   7   emotional pain and suffering and any other damages allowed by law, in an amount to
   8   be proven at trial;
   9          3.     An award of the costs of Plaintiffs’ and the Class’s ongoing medical
 10    monitoring and diagnostic examinations required to diagnose, prevent, and/or treat
 11    current or future injury related to Plaintiffs’ and Class Members’ exposure to and
 12    potential contraction of COVID-19, in light of the evolving scientific understanding
 13    of the full risk and scope of health outcomes of the virus;
 14           4.     An injunction requiring Defendants to: disclose to future passengers the
 15    nature and rate of risk of communicable disease upon their cruise ships; implement
 16    disinfecting and sanitizing procedures on each of their ships in between and during
 17    voyages; implement appropriate social distancing and physical distancing protocols to
 18    avoid or reduce the transmission of communicable pathogens; disembark and
 19    quarantine passengers when Defendants become aware of a heightened risk of
 20    communicable disease aboard a ship; and canceling or discontinuing the operation of
 21    cruises when Defendants know or should have known of a potential deadly pathogen
 22    or similar aboard their ships.
 23           5.     An award of attorneys’ fees and costs, as allowed by law;
 24           6.     An award of pre-judgment and post-judgment interest, as provided by
 25    law;
 26           7.     Leave to amend this Complaint to conform to the evidence produced at
 27    trial; and
 28           8.     For such other and further relief as the Court deems just and proper.
                                                               CLASS ACTION COMPLAINT FOR DAMAGES
                                               - 33 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 34 of 35 Page ID #:34



   1                               DEMAND FOR JURY TRIAL
   2         Plaintiffs hereby demand a jury trial as provided by Rule 38(a) of the Federal
   3   Rules of Civil Procedure.
   4
                                       Respectfully submitted,
   5
       Dated:   July 13, 2020          NELSON & FRAENKEL LLP
   6
   7
                                       By: /s/ Gretchen M. Nelson
   8
                                       Gretchen M. Nelson (112566)
   9                                   gnelson@nflawfirm.com
                                       Carlos F. Llinás Negret (284746)
 10                                    cllinas@nflawfirm.com
                                       601 So. Figueroa Street, Suite 2050
 11                                    Los Angeles, CA 90017
                                       Telephone: 213-622-6469
 12
                                       Facsimile: 213-622-6019
 13
 14    Dated:   July 13, 2020          MARY ALEXANDER & ASSOCIATES, P.C.
 15
 16                                    By: /s/ Mary E. Alexander
 17                                    Mary E. Alexander, Esq. (SBN 104173)
                                       malexander@maryalexanderlaw.com
 18                                    Brendan D.S. Way, Esq. (SBN 261705)
                                       bway@maryalexanderlaw.com
 19                                    44 Montgomery Street, Suite 1303
                                       San Francisco, California 94104
 20
                                       Telephone: (415) 433-4440
 21                                    Facsimile: (415) 433-5440
 22
 23
 24
 25
 26
 27
 28
                                                            CLASS ACTION COMPLAINT FOR DAMAGES
                                             - 34 -
Case 2:20-cv-06226-DDP-AFM Document 1 Filed 07/13/20 Page 35 of 35 Page ID #:35



   1   Dated:   July 13, 2020       LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
   2
   3
                                    By: /s/ Elizabeth J. Cabraser
   4
                                    Elizabeth J. Cabraser (SBN 083151)
   5                                ecabraser@lchb.com
                                    Jonathan D. Selbin (SBN 170222)
   6                                jselbin@lchb.com
                                    275 Battery Street, 29th Floor
   7                                San Francisco, CA 94111-3339
                                    Telephone: (415) 956-1000
   8                                Facsimile: (415) 956-1008
   9                                LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
 10                                 Mark P. Chalos (Pro Hac Vice forthcoming)
                                    mchalos@lchb.com
 11                                 222 2nd Avenue South, Suite 1640
                                    Nashville, TN 37201
 12                                 Telephone: (615) 313-9000
                                    Facsimile: (212) 313-9965
 13
 14                                 Attorneys for Plaintiffs
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        CLASS ACTION COMPLAINT FOR DAMAGES
                                         - 35 -
